 


114 HR 4069 IH: No Guns for Terrorists Act of 2015
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4069 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2015 
Ms. Lofgren (for herself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to prohibit the sale of firearms to individuals suspected of terrorism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Guns for Terrorists Act of 2015. 2.Prohibiting the sale of firearms to individuals suspected of terrorismSection 922(d) of title 18, United States Code, is amended by adding at the end the following: It shall be unlawful for any person to sell or otherwise dispose of any firearm or ammunition to any person knowing or having reasonable cause to believe that such person is, in the determination of the Attorney General, a person who is known to have, or appropriately suspected to have, engaged in conduct constituting terrorism, conduct in preparation for terrorism, conduct in aid of terrorism, or conduct that is otherwise unlawful and related to terrorism.. 
 
